     KASOWITZ BENSON TORRES LLP
 1   Lyn R. Agre (SBN 178218)
 2   LAgre@kasowitz.com
     101 California Street, Suite 2300
 3   San Francisco, California 94111
     Telephone: (415) 421-6140
 4   Facsimile: (415) 398-5030
 5   Hector Torres (pro hac vice application forthcoming)
     HTorres@kasowitz.com
 6   1633 Broadway
     New York, New York 10019
 7   Telephone: (212) 506-1730
 8   Facsimile: (212) 506-1800
     Attorneys for Defendant
 9   Google LLC (F/K/A Google, Inc.)
10

11   Paul Joseph Sayre
     11816 Inwood Road
12   No. 1083
     Dallas, Texas 75244
13   Telephone: (646) 820-6044
14   Plaintiff, pro se
15

16                            IN THE UNITED STATES DISTRICT COURT

17                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

18                                    SAN FRANCISCO DIVISION

19

20   PAUL JOSEPH SAYRE,                               Case No. 3:19-CV-02247-WHA

21                       Plaintiff,                   STIPULATION AND [PROPOSED]
                                                      ORDER RE FILING OF AMENDED
22                       v.                           COMPLAINT, DEFENDANT’S TIME TO
                                                      RESPOND TO COMPLAINT, AND
23
     GOOGLE, INC..                                    BRIEFING SCHEDULE ON MOTION
24                                                    TO DISMISS (AS MODIFIED)
                         Defendant.
25

26

27

28
          STIPULATION AND [PROPOSED] ORDER RE FILING OF AMENDED COMPLAINT,
     DEFENDANT’S TIME TO RESPOND TO COMPLAINT, AND BRIEFING SCHEDULE ON MOTION
                         TO DISMISS; CASE NO. 3:19-CV-02247-WHA
 1          Pursuant to Local Rules 6-1(a) and 6-2 Defendant Google LLC (F/K/A Google, Inc.) and

 2   Plaintiff Paul Joseph Sayre hereby stipulate and agree as follows:
 3          WHEREAS, on March 22, 2019, Judge Keith F. Giblin of the Eastern District of Texas
 4   entered an Order granting Defendant’s motion to transfer venue and denying as moot Defendant’s
 5   motion to dismiss the complaint for failure to state a claim, without prejudice to reassert in the

 6   transferee district (Dkt. No. 15);
 7          WHEREAS, on April 1, 2019, counsel for Defendant advised Plaintiff that Defendant
 8   planned to renew Defendant’s motion to dismiss the complaint for failure to state a claim
 9   following transfer to the Northern District of California;

10          WHEREAS, on April 8, 2019, the Parties agreed to stay all deadlines associated with the

11   case pending transfer to the Northern District of California and Defendant renewing its motion to

12   dismiss the complaint for failure to state a claim, which the Parties agreed was to be filed 30 days

13   after the case transfer was effectuated and a new matter opened in the Northern District of

14   California;

15          WHEREAS, on April 25, 2019, this case was transferred from the Eastern District of

16   Texas to the Northern District of California (Dkt. No. 16);

17          WHEREAS, on May 16, 2019, Plaintiff advised Defendant that he plans to seek to amend

18   the Complaint;

19          WHEREAS, on May 20, 2019, Defendant, in light of Plaintiff’s stated intention to seek to

20   amend the Complaint, proposed the following stipulation and briefing schedule:

21                 1. Defendant stipulates to Plaintiff filing an amended complaint;

22                 2. The deadline for Defendant to respond to the Complaint, including by filing a

23                    motion to dismiss, is continued to 30 days after the amended complaint is filed;

24                 3. Defendant to respond to Plaintiff’s forthcoming amended complaint, including by

25                    filing a motion to dismiss the amended complaint, within 30 days after the

26                    amended complaint is filed;

27

28
          STIPULATION AND [PROPOSED] ORDER RE FILING OF AMENDED COMPLAINT,
     DEFENDANT’S TIME TO RESPOND TO COMPLAINT, AND BRIEFING SCHEDULE ON MOTION
                         TO DISMISS; CASE NO. 3:19-CV-02247-WHA
 1

 2              4. Plaintiff to file any opposition to Defendant’s motion to dismiss within 30 days of
 3                  Defendant filing its motion;
 4              5. Defendant to file a reply to any opposition filed by Plaintiff within 15 days of
 5                  Plaintiff filing his opposition; and
 6              6. Plaintiff to file any objection to any evidence submitted by Defendant on reply, or
 7                  to bring to the Court’s attention any new and relevant case law published after
 8                  submission of Plaintiff’s opposition, within 15 days of Defendant filing its reply.

 9          WHEREAS, on May 24, 2019, Plaintiff agreed to the stipulation and briefing schedule that
10   Defendant proposed on May 20, 2019;

11          WHEREAS, the Parties’ stipulation and briefing schedule will not alter the Initial Case

12   Management Conference in this case, scheduled for August 1, 2019.

13          NOW, THEREFORE, pursuant to Civil Local Rules 6-1(a) and 6-2, the Parties hereby

14   stipulate and agree that: (i) Defendant consents to Plaintiff filing an amended complaint; (ii) the

15   deadline for Defendant to respond to the amended complaint, including by filing a motion to

16   dismiss, is adjourned until 30 days after the amended complaint is filed; (iii) Defendant to respond

17   to Plaintiff’s forthcoming amended complaint, including by filing a motion to dismiss the

18   amended complaint, within 30 days after the amended complaint is filed; (iv) Plaintiff to file any

19   opposition to Defendant’s motion to dismiss within 30 days of Defendant filing its motion to

20   dismiss; (v) Defendant to file any reply to any opposition filed by Plaintiff within 15 days of

21   Plaintiff filing his opposition; and (vi) Plaintiff to file any objection to any evidence submitted by

22   Defendant on reply, or to bring to the Court’s attention any new and relevant case law published

23   after submission of Plaintiff’s opposition, within 15 days of Defendant filing its reply.
24

25

26

27

28                                                      3
          STIPULATION AND [PROPOSED] ORDER RE FILING OF AMENDED COMPLAINT,
     DEFENDANT’S TIME TO RESPOND TO COMPLAINT, AND BRIEFING SCHEDULE ON MOTION
                         TO DISMISS; CASE NO. 3:19-CV-02247-WHA
          IT IS SO STIPULATED.
 1

 2        Dated: June 10, 2019        Respectfully submitted,

 3                                    KASOWITZ BENSON TORRES LLP
 4

 5
                                      By:       /s/ Lyn R. Agre
 6
                                                       Lyn R. Agre
 7
                                            Attorneys for Defendant Google LLC
 8                                          (F/K/A Google Inc.)
 9

10        Dated: May 29, 2019

11
                                      By:
12                                                  Paul Joseph Sayre

13                                          Plaintiff, pro se
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          4
          STIPULATION AND [PROPOSED] ORDER RE FILING OF AMENDED COMPLAINT,
     DEFENDANT’S TIME TO RESPOND TO COMPLAINT, AND BRIEFING SCHEDULE ON MOTION
                         TO DISMISS; CASE NO. 3:19-CV-02247-WHA
 1                                       [PROPOSED] ORDER

 2        Pursuant to the stipulation of the Parties, it is hereby ordered that:
 3           1. Defendant shall respond to Plaintiff’s forthcoming amended complaint, including
 4               by filing a motion to dismiss the amended complaint, within 30 days after the
                                                                              28
 5               amended complaint is filed;
 6           2. Plaintiff shall file any opposition to Defendant’s motion to dismiss within 30 days
                                                                                             28
 7              of Defendant filing its motion to dismiss;
 8           3. Defendant shall file any reply to any opposition filed by Plaintiff within 15 days of
                                                                                            14
 9              Plaintiff filing his opposition; and
10           4. Plaintiff shall file any objection to any evidence submitted by Defendant on reply,
11               or to bring to the Court’s attention any new and relevant case law published after
12               submission of Plaintiff’s opposition, within 15 days of Defendant filing its reply.
                                                               14
13
              5. Defendant shall notice the anticipated motion to dismiss
14   IT IS SO ORDERED. for hearing two weeks after defendant's reply.
15

16   DATED: June 17, 2019.
                                         Honorable William Alsup
17

18
19

20

21

22

23

24

25

26

27

28                                                    5
          STIPULATION AND [PROPOSED] ORDER RE FILING OF AMENDED COMPLAINT,
     DEFENDANT’S TIME TO RESPOND TO COMPLAINT, AND BRIEFING SCHEDULE ON MOTION
                         TO DISMISS; CASE NO. 3:19-CV-02247-WHA
